DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a scrubber for cleaning of a gas, comprising: a casing extending along a longitudinal central axis (x) and enclosing a scrubbing chamber, wherein the casing has a gas inlet for the gas to be cleaned, which extends into the scrubbing chamber, and a gas outlet for the cleaned gas, which extends out from the scrubbing chamber, wherein the casing is configured to permit a gas flow of the gas to flow through the scrubbing chamber in a flow direction from the gas inlet to the gas outlet, a deflector device provided in the scrubbing chamber between the gas inlet and the gas outlet and forming a gas passage between the deflector device and the casing, which deflector device comprises an upstream surface facing the gas inlet, and a spraying nozzle configured to spray a scrubbing liquid into the scrubbing chamber and the gas flow, a separation device, which comprises a shield element arranged between the upstream surface of the deflector device and the gas inlet and at least partly shielding the upstream surface from the gas flow, which shield element is perforated by a plurality of holes , wherein the shield element is arranged so as to provide a collecting gap between the upstream surface and the shield element , and the holes extend through the shield element from the scrubbing chamber to the collecting gap to permit scrubbing 
 Hoff(3497194) teaches in figure 1 a scrubber device including a gas collection member(2) leading to an inlet of a dust separating column(3) , a cylindrical impingement body(7) located directly downstream of an inlet(6) to the dust separating column, an annular gap(8) between a perimeter of the impingement body and the dust separating column, and a plurality of spray devices(10, 110) located within the column. However Hoff is silent as to a shield element arranged between the upstream surface of the deflector device and the gas inlet and at least partly shielding the upstream surface from the gas flow, which shield element is perforated by a plurality of holes , wherein the shield element is arranged so as to provide a collecting gap between the upstream surface and the shield element , and the holes extend through the shield element from the scrubbing chamber to the collecting gap to permit scrubbing liquid to enter the collecting gap, and wherein the separation device comprises a drain outlet configured to drain scrubbing liquid from the collecting gap.  Vedder(2587416) teaches a scrubber device including a tangential gas inlet leading to a separating column(1), including a spray nozzle(5) for spraying liquid to the upflowing gas, a duct(7) for receiving the upflowing gas, a deflector cap(13) downstream of the gas inlet, an annular gap for passing the gas between the deflector and the column, and wherein liquid passes over the deflector cap and forms a curtain for contact with the gas flow, and a sloped bottom(10) for collecting liquid and passing the liquid along an inside wall of the duct(7).  However Vedder is silent as to a shield element arranged between the upstream surface of the deflector device and the gas inlet and at least partly shielding the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 10. 2021




/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776